ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-092, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that EDWARD G. WERNER, formerly of ALLENTOWN, who was admitted to the bar of this State in 1989, and who has been *333temporarily suspended from the practice of law since March 12, 2014, should be censured for violating RPC 8.1(b)(failure to reply to a lawful demand for information from a disciplinary authority, and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that EDWARD G. WERNER is hereby censured; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Order of the Court filed March 12, 2014, and pending his compliance with the Order; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.